10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 1 of 12

 

 

Page 1

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

HELEN KRUKAS, ANDREA KUSHIM
And GEORGIA LUKE, on behalf
Of themselves and all others

Similarly situated,
Plaintiffs,

)
)
)
)
)
)
)
vs. ) No. 18-CV-1124 (BAH)
)
AARP, INC., AARP SERVICES, )
INC., and AARP INSURANCE PLAN, )
)
Defendants. )
DEPOSITION OF ANDREA KUSHIM, produced, sworn and
examined on DECEMBER 10, 2020, between the hours of
nine o'clock in the forenoon and five o'clock in the
afternoon of that day, via Zoom teleconference, before
Jeanne M. Pedrotty, a Certified Court Reporter (MO)
and Certified Shorthand Reporter (IL), in a certain
cause now pending in the United States District Court,
District of Columbia, between HELEN KRUKAS, ANDREA
KUSHIM and GEORGIA LUKE, on behalf of themselves and
all others similarly situated, Plaintiffs, vs. AARP,
INC., AARP SERVICES, INC., and AARP INSURANCE PLAN,
Defendants; on behalf of the Defendants.

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 2 of 12

 

 

Page 2 Page 4
1 INDEX OF EXAMINATION 1 ITIS HEREBY STIPULATED AND AGREED by and between
5 Questions by Mr. Farm o.. 5 2 counsel for the Plaintiffs and counsel for the
Questions by Mr. Landau....... 102 3 Defendants that this deposition may be taken in
4 4 shorthand by Jeanne M. Pedrotty, CCR/CSR, a Certified
5 5 Court Reporter and Certified Shorthand Reporter, and
6 INDEX OF EXHIBITS 6 afterwards transcribed into typewriting; and the
Exhibit 1 (notice of deposition) 7 signature of the witness is expressly reserved.
7 Exhibit 2 (request for production) 8 + + te *
Exhibit 4 (complaint) 9 VIDEOGRAPHER: Good moming. We are going
8 Exhibit 8 (disclosure) 10 on the record at 9:01 a.m. central time on December
Exhibit 11 (application)
9 11 10th, 2020. This is media unit one of the video
10 12 recorded deposition of Andrea Kushim taken by counsel
(The exhibits were marked after the 13 for Defendant in the matter of Helen Krukas, et al
D deposition and attached to the transcript.) 14 versus AARP, Inc., et all, filed in the US District
13 15 Court, District of Columbia, case number 18-CV-1124.
14 16 My name is Tim Perry, certified legal video
15 17 specialist, here today with Jeanne Pedrotty, our
P 18 certified court reporter. Counsel, will you identify
18 19 yourself for the record please?
19 20 MR. FARR: Alec Farr on behalf of the
20 21 Defendants and with me is my colleague Steve Alagna.
ol 22 MR. LANDAU: Kevin Landau, Taus, Cebulash &
23 23 Landau on behalf of the Plaintiff.
24 24 MR. CEBULASH: Brett Cebulash, Taus,
25 25 Cebulash & Landau on behalf of Plaintiff.
Page 3 Page 5
; APPEARANCES 1 VIDEOGRAPHER: Thank you. Can we swear in
For the Plaintiffs: 2 the witness please.
3 . 3 ANDREA KUSHIM,
Kevin Landau .
4 Brett Cebulash 4 of lawful age, produced, sworn and examined on behalf
Tans, Cebulash & Landau 5 of the DEFENDANTS, deposes and says:
5 80 Maiden Lane . . .
New York, NY 10038 6 (Starting time of the deposition: 9:00)
6 7 EXAMINATION
7 For the Defendants:
8 Alec Farr 8 QUESTIONS BY MR. FARR:
Steve Alagna 9 Q. Good morning. Can you please state your
9 Bryan Cave Leighton Paisner
One Metropolitan Square 10 full name for the record please?
10 St. Louis, MO 63102 11 A. Andrea Joy Kushim.
11
12 12 Q. Ms. Kushim, where do you live?
13 13 A. Southfield, Michigan.
Al : Tim Perry, vid hi :
14 So Present: Tim Berry, Videographer 14 Q. Can you please provide your full address?
15
16
17
Court Reporter: 17 Q. Ms. Kushim, have you ever been deposed
18 Jeanne M. Pedrotty, CCR/CSR 18 before?
Missouri CCR #618 etore :
19 Illinois CSR #084-003893 19 A. Yes.
Veritext Legal Solutions : 9
20 515 Olive Street 20 Q. How many times?

2

=

22
23

25

 

St. Louis, Missouri 63101
(314) 230-7260
Www.veritext.com

 

      

21 A. Once.

22 Q. Okay. Well, it sounds as if you have been

23 through the process before, and I'm sure your counsel
24 has talked to you about this, but I'm going to provide
25 you with some ground rules for today's deposition just

 

 

2 (Pages 2 - 5)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4

Filed 01/15/21 Page 3 of 12

 

Page 6

Page 8

 

1 so that we're on the same page. I'll be asking you a 1 else comes in the room, can you please let me know?
2 series of questions to which you have to provide 2 A. Sure; absolutely.
3 answers under oath. Everything we say is being taken 3 Q. Okay. Are you looking at anything other
4 down by the court reporter who is also involved in 4 than the screen on which the deposition is being
5 this Zoom deposition. Do you understand that? 5 conducted?
6 A. Yes. 6 A. No.
7 Q. Now, it's important while we're going 7 Q. By that I mean are you looking at an iPad,
8 through this process -- and you have done great so 8 another computer, any notes, or anything like that?
9 far -- that we avoid talking over one another, even 9 A. No.
10 though that's a very common thing to do in ordinary | 10 Q. Okay. Unless I instruct you otherwise,
11 conversation. Please wait for me to finish my 11 please don't do that. There will be times when I
12 question before providing your answers, and I'll try | 12 direct you to exhibits or documents, but it's
13 to do my best to wait for you to finish your answers | 13 important that I am entitled to just your testimony
14 before I do the next question. That will make it 14 and no one else. Okay?
15 easier on the court reporter. Can you do that forme | 15 A. Yes.
16 please? 16 Q. And also please avoid communicating with
17 A. Yes. 17 anyone else during the deposition. Will you do that
18 Q. If at any time you don't understand one of | 18 for me please?
19 my questions, please let me know and I'll try to 19 A. Yes.
20 accommodate you. Otherwise, I'll assume that you | 20 Q. We sent you a binder of documents that will
21 understood me and I'll take your answers. So please | 21 be used as exhibits today. Did you receive that?
22 let me know if you don't understand any of my 22 A. Yeah. It's sitting in a box on the chair
23 questions. Okay? 23 behind me.
24 A. Okay. Yes. 24 Q. Okay. Have you opened it prior to the
25 Q. If at any time you need to break, just let 25 deposition?
Page 7 Page 9
1 me know and I'll attempt to accommodate you. We'll 1 A. No, [have not.
2 probably break about once every hour. Do you 2 Q. Okay. Could you open it now please?
3 understand that the oath you just took is the same 3 MR. LANDAU: Alec, while we're doing that I
4 oath that you take in court? 4 know you went through and said you would be taking
5 A. Yes. 5 breaks periodically and when Ms. Kushim needs it. Ms.
6 Q. Do you understand that it requires you to 6 Kushim has not the greatest back, and she might need
7 tell the truth, the whole truth, and nothing but the 7 to stand up periodically to stretch it out in between
8 truth? 8 those breaks just so you know.
9 A. Excuse me. Yes. 9 MR. FARR: Okay.
10 Q. You understand penalty of perjury applies 10 MR. LANDAU: I want to let you know that.
11 if you don't answer my questions fully and truthfully? 11 And to the extent her back is not feeling great, she
12 A. Yes. 12 might request a break even before the hour is up.
13 Q. Is there any reason today why you can't 13 Q. (By Mr. Farr) That's fine. Whatever works
14 answer my questions fully and truthfully? And by that 14 for her. I had back surgery myself. I'm sympathetic.
15 I mean are you sick, are on you any medication, is 15 A. Okay. It's a brown folder.
16 there anything that would impair your ability to 16 Q. That appears to be it. Great. Thank you.
17 answer my questions? 17 Just the binder is all we need. Thank you. You
18 A. No. 18 mentioned earlier you had been deposed before?
19 Q. And there is some additional ground rules 19 A. Yes.
20 and questions I have to ask you because of the unusual 20 Q. When was that deposition?
21 nature of the deposition we're taking today on Zoom, 21 A. Probably at least 30 years ago, yeah, a
22 is there anyone else in the room with you? 22 long time ago.
23 A. No. 23 Q. Understood. What was that case about?
24 Q. If anyone comes into the room at any time 24 A. It was in reference to an auto accident.
25 -- I see we have a pretty wine angle view, if anybody 25 Q. It was auto accident in which you were

 

 

 

 

3 (Pages 6 - 9)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 4 of 12

 

Page 10 Page 12
1 involved?
2 A. Yes.
3 Q. Okay. And what was the result of that
4 case?
5 A. God, it's so long ago. I think it was -- I
6 really don't remember.
7 Q. Were you the plaintiff or the defendant?
8 A. Well, I was the one that got hit so, yeah.
9 Q. You were probably the plaintiff then I
10 would assume?
11 A. Yeah.
12 Q. Were you represented by your own lawyer or
13 by an insurance lawyer?
14 A. God, I really don't remember, that's how
15 long ago it was.
16 Q. Lunderstand. So it was roughly about 30
17 years ago you think?
18 A. At least, if not more to be honest.
19 Q. Have you given any testimony in any other
20 proceeding?
21 MR. LANDAU: Object to the form.
22 Q. (By Mr. Farr) By that I mean by deposition
23 or in court other than that one case?
24 A. No other deposition.

 

25 Q. Have you ever testified in court in any

 

Page 11 Page 13
1 other case?
2 A. Yes.
3 Q. When was that?
4 A. Probably 2009.

 

 

 

 

 

 

4 (Pages 10 - 13)
Veritext Legal Solutions
www.veritext.com 888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 5 of 12

 

Page 34

my folder.

Q. Understood. Is there just one folder or
were there multiple folders?

A. I don't know. However big the folder is,
you know, you do filing. It's just in my folder every
month, I put my bills in folders.

Q. Understood. Did you -- so you didn't look
in a computer for responsive documents. Did you look
on any portable computer drives or any other
electronic storage devices?

A. No.

Q. Did you look for e-mails?

A. No.

Q. Do you believe you have e-mails from AARP

=
rFoOoWwW mem NHN PWN

— et
mea Wb

or United Healthcare related to your United Medigap

—
nN

policy?
A. No.
Q. Do you recall receiving any such e-mails in

= i
\o @ ~J]

the course of your time as a United Medigap insured?
A. No.
Q. Did you search anywhere else besides your

NM N
NF ©

AARP folder for responsive documents?
A. No.
Q. Are there any other places where documents

NNN
UA B&B Ww

relating to your United Medigap policy or AARP might

Page 36
1 United Medigap or med sup program. Do you have any
2 such documents? Have you ever had or do you have now
3 any other Medicare supplement policies?
4 A. No.
5 Q. So the only Medicare supplement policy you
6 ever had is the United medical supplement policy?

7 A. Correct.
8 Q. Correct?
9 A. Correct.
10 Q. Okay. The document requests also call for

11 you on the next page on Page 8 in request number four
12 to produce all marketing materials relating to an AARP
13 Medigap policy. Do you have any market policies?

14 MR. LANDAU: Objection; you're referring to
15 request four, Alec?

16 MR. FARR: Correct.

17 MR. LANDAU: Object to the form;

18 mischaracterizes the document.

19 THE WITNESS: Do you mind if I take a real
20 quick break?

21 MR. FARR: Sure. We can take a break. Do
22 you want to take an five-minute break?

23 THE WITNESS: Yeah. I'm getting a little

24 squirmy. I'll leave my screen right and come right

25 back. Is that what I do?

 

Page 35
be located?

A. No. I'm your old type person. I don't
like a loft e-mail stuff. That's why I have my hard
copy folders everywhere.

Q. Okay. Did you print off any documents you
received electronically relating to your United
Medigap plan or AARP?

MR. LANDAU: Objection to form.
THE WITNESS: No.

Q. (By Mr. Farr) Now, your counsel has
produced some documents to us, did you review the
documents they produced before they were sent?

MR. LANDAU: Object to form.
THE WITNESS: Well, document -- if it's
copies, I send them obviously I reviewed them?

Q. (By Mr. Farr) Understood. After you sent
them, do you do anything to verify they produced
everything to us that you sent them?

A. No.

20 Q. Okay. I wanted to call your attention to a

21 couple of requests. If you look on Page 7, request

22 number two, it calls for all documents and

23 communication concerning any Medicare supplement
24 policies or coverage in which you have enrolled other
25 than the program. And the program is defined as the

onan nm ti WN

Se eee
WNoe ©

14
15
16
17
18
19

 

 

Page 37
MR. FARR: Yeah.
MR. LANDAU: You can hit the mute button,
Ms. Kushim. You can hit the mute button and stop
video for now if you want.
THE WITNESS: I'll hit the mute. I'm only
going to be like a minute.
VIDEOGRAPHER: Going off the record at
9:41.
(Whereupon, a short break was taken.)
VIDEOGRAPHER: We're back on the record at
9:47?
Q. (By Mr. Farr) So Ms. Kushim, we were on
Page 8 of Exhibit 2 in the binder?
A. Can you tell me now because -- what

wonr nut WN

=
o

section -- because where you're reading from, I have
like tab seven, but you're on Page 7.

Q. Yeah. It's tab two.

A. That will help me read along with you.

Q. Understood. It's also up on the screen,
20
21
22
23
24
25

but it's tab two and then on Page 8 of that document
actually is where I'd like to draw your attention?

A. Okay. Got it.

Q. So there is request number four. And that
request is all marketing materials including, but not
limited to, advertisement brochures, pamphlets, and

 

 

10 (Pages 34 - 37)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4

Filed 01/15/21 Page 6 of 12

 

Page 38

Page 40

 

1 descriptions concerning or related in any way to your 1 are two different things in my head.
2 decision to purchase an AARP Medigap policy or 2 Q. (By Mr. Farr) What in your head is a
3 policies. Did you have any such documents in your 3 royalty?
4 AARP folder? 4 A. In my head it would be just a set amount,
5 A. No. 5 somebody gets maybe a flat rate perhaps whereas a
6 Q. Okay. Do you recall having any other 6 commission is based on whatever in a sales price was
7 marketing materials at any time about the United 7 and then a percent of that sale.
8 Medigap policy that you purchased? 8 Q. Allright. And what is your understanding
9 MR. LANDAU: Object to the form. 9 of what a royalty is based on?
10 THE WITNESS: No. 10 A. Idon't know. Perhaps maybe using
11 Q. (By Mr. Farr) All right. So you can put 11 someone's name. I really don't know.
12 that aside, but you will probably refer to it later in 12 Q. Okay. Are you aware of how intellectual
13 the course of the deposition. Ms. Kushim, in your own 13 property royalties are arrived at or paid? You
14 words, what is this lawsuit about? 14 haven't had any experience with that in your
15 A. Well, it's about transparency. That's the 15 professional career; correct?
16 main thing. I'm making payments for insurance and 16 MR. LANDAU: Object to the form; asked and
17 it's not being honest about where my payment is going. 17 answered, but you may answer. Go ahead.
18 Q. So you say it's about transparency and it's 18 THE WITNESS: I have not had experience.
19 not being honest, what do you mean by that? 19 Q. (By Mr. Farr) Are you aware that
20 A. So out of my monthly payment going towards 20 intellectual property licenses are often set as
21 insurance, five percent of it is being taken out of 21 percentage of sales?
22 that payment as a commission to AARP. And nowhere 22 MR. LANDAU: Object to the form; lacks
23 does it say that my actual principal payment of the 23 foundation. You can answer though.
24 month is actually reduced by five percent. You know, 24 THE WITNESS: I'm not aware.
25 you just make one payment and you think that whole 25 Q. (By Mr. Farr) Have you heard of the term
Page 39 Page 41
1 payment is going toward principal, when in fact it's 1 “running royalty"?
2 not. 2 MR. LANDAU: Object to the form.
3 Q. Now, you say it's a commission to AARP. 3 THE WITNESS: No.
4 How do you know it’s a commission to AARP? 4 Q. (By Mr. Farr) If it was made clear to you
5 A. Well, usually when a percent it used, that 5 with evidence that intellectual property licenses are
6 usually is how commissions are figured, most places 6 also set as a percentage of the price of a product,
7 use like percent of whatever to figure a commission. 7 would that change your view on whether the payment
8 Q. Okay. How do you know that the payment to 8 from United to AARP is a royalty or commission?
9 AARP of, you say, five percent is a commission and not 9 MR. LANDAU: Object to the form.
10 intellectual property royalty? 10 THE WITNESS: Can you say that question
11 MR. LANDAU: Object to the form; calls for 11 again? That was kind of like a lot of words.
12 legal conclusion, asked and answered. You can answer. 12 Q. (By Mr. Farr) Understood. I'll try again.
13 THE WITNESS: Pardon me. 13 If it were shown to you in the course of this case
14 MR. LANDAU: You can answer. I just want 14 with evidence that intellectual property licenses,
15 to state my objection for the record. 15 royalties are often set as percentage of sales on a
16 THE WITNESS: So ask it again please then. 16 product -- so the intellectual property holder gets
17 Q. (By Mr. Farr) Sure. I'm just trying to 17 a percentage of the sales price -- if that were shown
18 understand your testimony about transparency and what 18 to you, would that change your view whether the
19 you call this five percent commission. How do you 19 payment from United to AARP is royalty or commission?
20 know that it's a commission to AARP instead of 20 MR. LANDAU: Object to the form; calls for
21 intellectual property royalty payment? 21 legal conclusion, improper hypothetical, but you can
22 MR. LANDAU: And my objection is again 22 answer, if you can.
23 calls for legal conclusion, and it's been asked and 23 THE WITNESS: Yeah. I'm not sure how to
24 answered, but you may answer. 24 answer that because you're using the word royalty and
25 THE WITNESS: I mean royalty and commission | 25 not commission. So it's still not being fully

 

 

 

 

11 (Pages 38 - 41)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 7 of 12

 

 

Page 42 Page 44
1 transparent. 1 information, of course, I want to know.
2 Q. Okay. In what way was there a lack of 2 Q. (By Mr. Farr) Okay. Was that before or
3 transparency in your view? 3 after you became a plaintiff in this case that you saw
4 A. Because you're not saying that a commission 4 that?
5 is coming out of the principal monthly payment I'm 5 A. Obviously before.
6 making. 6 Q. Understood, yeah. And after you saw that,
7 Q. And when did you develop this belief that 7 what did you do next?
8 you are telling me now about lack of transparency? 8 A. [researched a little further and I wanted
9 A. Well, when I first read about all this. 9 to know how I could find out more information about
10 Q. And when did you first read about it? 10 this because it bothered me.
11 A. Maybe a year or two ago. 11 Q. What research did you do?
12 Q. And in what connection did you read about 12 A. I found the name of the legal firm and sent
13 it? 13 a note like how I can find out more information.
14 A. Something on the Internet. 14 Q. And what's the name of the legal firm in
15 Q. What was on the Internet that you read? 15 the article that you read?
16 A. Oh, God. Just, you know, the part about 16 MR. LANDAU: Object to the form.
17 commissions coming out of monthly payment. And it 17 THE WITNESS: I don't remember what the
18 bothered me that why would some company you trust do 18 name was. I just clicked it. I didn't pay attention.
19 something like that. So that's the start of me 19 I just wanted more information.
20 getting involved. 20 Q. (By Mr. Farr) So there was something to
21 Q. How did you become involved as a plaintiff 21 click to get more information about this lawsuit; is
22 in this case? 22 that right?
23 A. I think there was something in the ad if 23 MR. LANDAU: Object to the form.
24 you want more information or ask legal questions or 24 THE WITNESS: Something like if you want
25 something, I filled out to get more information and 25 more information about AARP, the AARP issue, click
Page 43 Page 45
1 here we are. 1 here, you know, it's all -- you know.
2 Q. Okay. Was it an ad that you saw on the 2 Q. (By Mr. Farr) And what happened when you
3 Internet? 3 clicked there? Did it take you to the law firm's
4 MR. LANDAU: Object to the form. 4 website?
5 THE WITNESS: No. 5 A. I think all I did was fill out my name and
6 Q. (By Mr. Farr) What was it? 6 contact information and that was it for a while.
7 A. It was an article, just a basic article. 7 Q. Okay. And did someone from that law firm
8 Q. What was the website that you saw it on? 8 contact you at that point?
9 A. I don't remember. I mean I read news, CNN, 9 MR. LANDAU: Object to the form, lacks
10 you know, I don't have a specific thing that I look at 10 foundation.
11 all day. 11 THE WITNESS: Yes; eventually.
12 Q. Well, I understand, but I'm talking about 12 Q. (By Mr. Farr) After you filled out your
13 this particular thing that you testified about that 13 information?
14 brought to your attention what you call this lack of 14 A. Yeah. Well, eventually that's how I became
15 transparency. Where did you see that? Was that on 15 involved with them.
16 some news site? 16 Q. Okay. Who contacted you from the law firm?
17 MR. LANDAU: Object to the form. 17 A. Kevin.
18 MR. FARR: Or was it an e-mail you received 18 Q. Okay. So Mr. Landau contacted you. Did
19 or what was it? 19 you have a conversation with him about becoming a
20 MR. LANDAU: Object to the form; asked and 20 plaintiff in this case?
21 answered. 21 MR. LANDAU: Ms. Kushim, you can answer
22 THE WITNESS: Something on the Internet I 22 that question yes or no without divulging any of the
23 read, just an article about in the business section of 23 content of our discussion.
24 whatever that day's news was. AARP, blah, blah -- 24 THE WITNESS: Okay. So, yes, he contacted
25 you know, I'm kind of always digging into more 25 me.

 

 

 

 

12 (Pages 42 - 45)

Veritext Legal Solutions
www.veritext.com 888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 8 of 12

 

 

 

 

 

Page 46 Page 48
1 Q. (By Mr. Farr) All right. And without 1 A. My own discovery of what I read about. So
2 getting into the specifics, you had a conversation 2 he just confirmed what I read about that, and that's
3 about potentially becoming a plaintiff in this 3 why I wanted to be involved.
4 lawsuit; is that right? 4 Q. What you had read in that one article you
5 MR. LANDAU: Same instruction. 5 saw on the Internet; right?
6 THE WITNESS: Yes. 6 A. Correct.
7 Q. (By Mr. Farr) Okay. And how many 7 Q. Did you do any other investigation about
8 discussions did you have with Mr. Landau before you| 8 these claims before agreeing to become a plaintiff in
9 decided to become a plaintiff in this case? 9 this case?
10 A. I don't recall. 10 A. No.
11 Q. Was it more than one? 11 Q. Did you look at any of the documents, for
12 A. One or two maybe. 12 example, in your AARP file before you agreed to become
13 Q. One or two. Did Mr. Landau show you any | 13 a plaintiff in this case?
14 materials before you decided to become a plaintiff in | 14 A. No.
15 this case? 15 Q. Okay. Did you go out on the Internet and
16 A. No. 16 look for any other evidence of this alleged lack of
17 Q. Did he show you any documents? 17 transparency that you testified about before agreeing
18 A. No. 18 to become a plaintiff in this case?
19 Q. Did he show you any advertising materials? | 19 A. No.
20 A. No. 20 Q. Prior to seeing that article on the
21 Q. Did he show you anything that was evidence| 21 Internet and your conversation with Mr. Landau, did
22 of any kind of this lack of transparency that you 22 you have any complaints about your United Medigap
23 testified about? 23 insurance?
24 MR. LANDAU: Object to the form. 24 A. No.
25 THE WITNESS: No. 25 Q. Did you have any complaints about AARP in
Page 47 Page 49
1 Q. (By Mr. Farr) So would it be fair to say 1 any way?
2 that your decision to become a plaintiff in this case 2 A. No.
3 was based solely on what Mr. Landau told you? 3 Q. Did you know Mr. Landau or Mr. Cebulash
4 MR. LANDAU: Object to the form; 4 before you made that phone call?
5 mischaracterizes her testimony, asked and answered. 5 A. No.
6 Q. (By Mr. Farr) Would that be fair to say, 6 Q. Did you have any connection with that law
7 ma'am? 7 firm prior to making that phone call?
8 A. Okay, I still -- 8 A. No.
9 Q. He is going to make a lot of objections and 9 Q. Are you being compensated in any way for
10 they are going to go on like that, but unless he 10 your service as a class plaintiff?
11 instructs you not to answer, you have to answer my 11 A. No.
12 question. 12 Q. Are you being paid for your time, for
13 A. Isee. Isee. 13 example, to appear today?
14 Q. I'll ask again and he will object again, 14 A. No.
15 and after that you can answer. 15 Q. Are you having any of your expenses covered
16 A. Okay. 16 by the lawyers?
17 Q. Would it be fair to say that your decision 17 A. No.
18 to become a plaintiff in this case was based upon what 18 Q. I take it you understand what AARP is. But
19 about Mr. Landau told you solely? 19 in your own words, what is it?
20 MR. LANDAU: Object to the form; asked and 20 A. It's a company that is for us old people
21 answered, mischaracterizes the testimony, but you may 21 that should be trusted. And I always thought was
22 answer. 22 trusted to go to guide us in the right direction about
23 THE WITNESS: Not just on that 23 everything.
24 conversation, no. 24 Q. Do you know what, if anything, its
25 Q. (By Mr. Farr) What else was it based on? 25 responsibilities are with regard to the United Medigap

 

13 (Pages 46 - 49)

Veritext Legal Solutions
www.veritext.com 888-391-3376
Case 1:18-cv-01124-BAH Document 61-4

Filed 01/15/21 Page 9 of 12

 

 

Page 50 Page 52
1 policy that you purchased? 1 you know those entities?
2 MR. LANDAU: Object to the form. 2 MR. LANDAU: Which one? You were pretty
3 THE WITNESS: I don't know its specific 3 specific before, Alec. Do you want to drill down on
4 responsibilities. 4 specific entities?
5 Q. (By Mr. Farr) Okay. Do you know what its 5 MR. FARR: We can go from the general to
6 function is with respect to that United Medigap 6 specific.
7 insurance? 7 MR. LANDAU: Okay.
8 MR. LANDAU: Object to the form. 8 MR. FARR: It's not going to make a
9 THE WITNESS: I imagine it's being like an 9 difference?
10 agent. 10 MR. LANDAU: Okay.
11 Q. (By Mr. Farr) Okay. You say you imagine 11 THE WITNESS: Mine is United Healthcare.
12 it's like being an agent; an agent of whom? 12 Q. (By Mr. Farr) Right.
13 A. I'm imaging AARP as being an agent for 13 A. And you're saying group, so I don't want to
14 United. 14 answer wrong.
15 Q. What is that belief based on? 15 Q. Iunderstand. Let's start with United
16 A. Well, because the payments are made to AARP 16 Healthcare. Are you familiar with United Healthcare
17 and AARP is making the payment for the insurance. So 17 Insurance Company?
18 I mean like you sign up with AARP and then that's who 18 A. Yes.
19 you signed up with. So they are like the agent. 19 Q. Do you know what its role is with respect
20 Q. So you understand they are -- AARP is in 20 to your Medigap policy?
21 some way collecting your premium and then paying that | 21 A. Well, yeah, it covers the gap.
22 premium over to United; is that right? 22 Q. Right. Understood. They are the insurer;
23 MR. LANDAU: Objection; asked and answered. | 23 you understand that; correct?
24 Q. (By Mr. Farr) Is that what you mean by 24 A. Correct.
25 "agent"? I'm just trying to understand your 25 Q. Why did you file or -- strike that. Why
Page 51 Page 53
1 testimony. 1 did you agree to be a plaintiff in this lawsuit? What
2 A. That's the way I believe I understand it. 2 do you hope to get out of it?
3 Q. Okay. And what's that based on -- that 3 A. Tjust -- I'm not looking to get anything
4 understanding? 4 out of it. I just want people to be transparent about
5 A. Just when I see the monthly payment came 5 -- a trusted company like this should be more
6 out of my checkbook, I believe it's listed as AARP, 6 transparent. People need to know, you know. That's
7 you know. AARP -- United Health. I think it lists 7 what it's all about. They just need to let people
8 both of them, so that's how I based it. 8 know what they are really doing. It's not right that
9 Q. Okay. Do you know what AARP Services, 9 it hidden. That gets me angry.
10 Inc., is as opposed to AARP, Inc.? 10 Q. What in your view is hidden?
11 A. Oh-- 11 A. The part about the five percent that you
12 MR. LANDAU: Object to form. 12 guys are taking and nobody seems to know about that.
13 THE WITNESS: No difference. 13 All these people who trust that company, it's
14 Q. (By Mr. Farr) And so I take it -- have you 14 disappointing.
15 ever heard that name before today, before I asked you 15 Q. Do you recall prior to your signing up for
16 that question? 16 your United Health policy that's endorsed by AARP and
17 A. Ijust know of AARP. I didn't know there 17 bears its name? Do you recall seeing anything in any
18 is one services or one's that Inc. I just know it's 18 of the materials that talked about the royalty being
19 AARP. 19 paid by United to AARP for the use of its intellectual
20 Q. Do you know what AARP Trust is? 20 property?
21 A. No. 21 A. There was the word "royalty" was used in
22 Q. Okay. Do you know what United Health Group 22 the paragraphs when I would get my annual, you know,
23 is? 23 sheet of what my payment would be for the next year,
24 A. Well, United Health Group -- 24 but it never mentioned anything about commission.
25 Q. United Health Insurance, United Group, do 25 Q. Okay. Let me turn your attention -- so I

 

 

 

 

14 (Pages 50 - 53)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4 Filed 01/15/21 Page 10 of 12

 

Page 54

Page 56

 

1 understand your testimony, let me turn your attention 1 this, this was the one I chose because it was the best
2 to tab eight in the binder. And we'll make this 2 of the possible option at that time, and I'm not one
3 Kushim Exhibit 8. This is a September 9, 2017 3 to sit down and go through stuff and have to redo it
4 document to you from United Healthcare Insurance 4 every year. I like something, I like to stay there.
5 Company. And at the bottom -- and I believe this 5 I don't like change.
6 might have been what you're referring to. It has 6 Q. (By Mr. Farr) Understood. So you haven't
7 disclosing United Healthcare Insurance pays royalty 7 investigated -- just so I'm clear, you haven't
8 fees to AARP for use of its intellectual property. 8 investigated at any time whether there are other
9 These fees are used for general purposes of AARP. Is 9 policies available in your area that are cheaper or
10 that the kind of disclosure that you're talking about? 10 better than AARP branded United Medigap policy?
11 A. Yes. 11 MR. LANDAU: Object to the form; asked and
12 Q. And do you believe this disclosure is 12 answered.
13 misleading in some way? 13 THE WITNESS: No.
14 A. It's not complete. It's only partial 14 Q. (By Mr. Farr) I just want to go back to
15 disclosure. So you're reading about royalties, but 15 this disclosure that's in Exhibit 8. Do you recall
16 it's still not saying anything about five percent. 16 seeing language like this in any marketing materials
17 Q. And if it had said something about five 17 or any documents before you signed up with United
18 percent, would that have altered your decision to 18 Medigap?
19 continue to be an insured with United. If it had said 19 MR. LANDAU: Object to the form; asked and
20 United Healthcare Insurance Company pays five percent | 20 answered.
21 royalty fee to AARP for use of its intellectual 21 THE WITNESS: Are you talking about that
22 property, would that have made a difference to you? 22 note at the bottom about royalty?
23 MR. LANDAU: Object to the form. 23 Q. (By Mr. Farr) Yes.
24 THE WITNESS: Possibly it might have. 24 A. Okay. So have I seen that anywhere else;
25 Q. (By Mr. Farr) But you don't know as you 25 is that what you're asking?
Page 55 Page 57
1 sit here today if it would have made a difference? 1 Q. What I'm asking is prior to you signing up
2 MR. LANDAU: Object to form. 2 for United Medigap, do you recall seeing any
3 THE WITNESS: When I look at other things 3 disclosure like that?
4 to compare. 4 MR. LANDAU: Objection to form.
5 Q. (By Mr. Okay. Did you ever look at other 5 THE WITNESS: No.
6 things to compare? 6 Q. (By Mr. Farr) So no language like this,
7 A. No. 7 but United Healthcare pays royalty fees to AARP. You
8 Q. Okay. Even today knowing what you say you 8 don't recall seeing any of that before you signed up?
9 know and making these allegations, have you looked at 9 A. Correct.
10 other insurance providers for Medigap, to potentially 10 Q. So no language like that played any role in
11 switch from United? 11 your decision to sign up for United Medigap; is that
12 A. No. 12 right?
13 Q. So you have done nothing to investigate 13 MR. LANDAU: Object to the form.
14 whether there are other policies that you could switch 14 THE WITNESS: No. I was happy with what I
15 to not withstanding these allegations that you are 15 chose.
16 making in this case; is that right? 16 Q. (By Mr. Farr) Right. We'll get to that in
17 MR. LANDAU: Object to form. 17 a minute, but I want to focus on this. You say on
18 THE WITNESS: Well, I'm happy with my 18 Exhibit 8 this is incomplete. How is it incomplete?
19 medical policy. I'm not happy with AARP. 19 MR. LANDAU: Objection; asked and answered.
20 Q. (By Mr. Farr) Okay. So you haven't done 20 THE WITNESS: It's not putting down a
21 anything to investigate whether there are other 21 paragraph. You forgot the next sentence that says by
22 policies that are cheaper or better as you sit here 22 the way, we take five percent.
23 today? 23 Q. (By Mr. Farr) Well, in that statement who
24 MR. LANDAU: Object to the form. 24 is the "we" and who is the five percent being paid by?
25 THE WITNESS: When I first signed up for 25 I'm trying to understand your testimony that it’s

 

 

 

 

15 (Pages 54 - 57)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4

Filed 01/15/21 Page 11 of 12

 

Page 58

Page 60

 

1 incomplete? 1 I mean they are still -- why are they so afraid to use
2 A. So we is AARP are taking an additional five 2 the word "commission"?
3 percent out of your principal payment you pay to us, 3 Q. (By Mr. Farr) Well, ma'am, I'll tell you.
4 but we're not telling you that just now. So that's 4 Because they don't think it is commission, and that's
5 what's missing. 5 what this lawsuit is about. So what is the basis for
6 Q. Okay. And so what is the basis for your 6 your statement that it's commission?
7 statement that it is an additional five percent? 7 MR. LANDAU: Object; asked and answered.
8 MR. LANDAU: Object to the form. 8 THE WITNESS: Because we're back to that
9 THE WITNESS: Out of, let's say, $200 9 five percent figure, five percent is a commission.
10 payment for conversation, pays out of that two hundred 10 Q. (By Mr. Farr) Is that the sole basis for
11 bucks, the health is not getting the full two hundred. 11 your understanding that it's commission; that it's a
12 They are getting five percent taken out of that, and 12 percentage?
13 what does that come up to -- 190? I don't have my 13 MR. LANDAU: Objection; asked and answered.
14 head on at the moment. So they are not getting full 14 THE WITNESS: That's usually how
15 $200 I sent, just using that figure. So, yes, they 15 commissions are based on a percent.
16 are getting five percent less than what I gave them, 16 Q. (By Mr. Farr) Right. Are you aware in
17 and it's not telling you that. Just tell me that. 17 your life of any other payments -- contracts that are
18 Just be open and honest. We wouldn't be here then. 18 based on percentage that are not "commissions"?
19 Q. Well, I'm just trying to understand. You 19 MR. LANDAU: Object to the form.
20 believe that United is getting less than your 20 THE WITNESS: I'm only aware of commission
21 hypothetical $200. Do you believe that's happening 21 sales. I don't know.
22 against United's will in some way or are they agreeing 22 Q. (By Mr. Farr) Do you believe as you sit
23 to pay AARP that five percent? 23 here that United healthcare is not aware of the
24 MR. LANDAU: Object to the form; lacks 24 payment that it's making to AARP for the use of its
25 foundation. 25 intellectual property?
Page 59 Page 61
1 THE WITNESS: AARP must be taking that five 1 MR. LANDAU: Object to the form.
2 percent and only sending the difference to the 2 THE WITNESS: They may be aware. I don't
3 insurance company. 3 know.
4 Q. (By Mr. Farr) What is that based on, 4 Q. (By Mr. Farr) If they are aware -- if
5 ma'am? Is that just based on what your lawyers have 5 United is aware and has agreed to make this payment,
6 told you, or is that based on anything else? I'm 6 why does it make any difference to you how United pays
7 trying to understand the basis for your testimony. 7 the money it receives in premiums?
8 MR. LANDAU: Object to the form. 8 A. Because if you go to an agency and you put
9 THE WITNESS: That's where I read the 9 you're trust in them agency being AARP, and then you
10 article where this all came to be. 10 find out afterwards that they are taking and
11 Q. (By Mr. Farr) Okay. So your understanding 11 withholding something from you, you lose trust in
12. of how this is working and that this disclosure in 12 them. All I'm asking is to be honest about it.
13 Exhibit 8 is incomplete is just based on that article 13 Whatever those two have going between themselves,
14 and what your lawyers have told you; is that right? 14 that's not the issue. It's I put my trust in AARP to
15 MR. LANDAU: Objection; asked and answered. 15 guide me in the right direction and they haven't.
16 THE WITNESS: Yes. It's just what I read 16 Q. Ifit had said -- well, strike that. If I
17 about. 17 understand your testimony, you don't recall seeing
18 Q. (By Mr. Farr) If the evidence showed that 18 anything about the payment before you signed up;
19 United agreed to pay AARP for the use of its 19 correct?
20 intellectual property from the money that you are 20 MR. LANDAU: Object to the form.
21 paying as premium, would that make any difference to 21 THE WITNESS: Correct. Just giving a
22 you? 22 monthly payment, boom, that's what your monthly
23 MR. LANDAU: Objection; asked and answered. | 23 payment is. I didn't know it would be dissected.
24 THE WITNESS: Isn't that what they are 24 Q. (By Mr. Farr) Understood. Well, you
25 trying to do by saying the part about the royalties? 25 haven't done any investigation about where any of the

 

 

 

 

16 (Pages 58 - 61)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-4

Filed 01/15/21 Page 12 of 12

 

 

 

Page 62 Page 64
1 money that's part of that premium goes to at all, have 1 above or special.
2 you? 2 Q. (By Mr. Farr) I understand that I'm asking
3 MR. LANDAU: Objection; asked and answered. 3 what do you as class plaintiff hope to obtain for the
4 THE WITNESS: No. 4 plaintiffs. Are you hoping to obtain a reduce premium
5 Q. (By Mr. Farr) And why does it make any 5 for United Medigap insurance?
6 difference to you how United pays the money that it 6 MR. LANDAU: Object to the form; calls for
7 receives as a premium from you and other insureds? 7 legal conclusion. You can answer.
8 MR. LANDAU: Object to the form; lacks 8 THE WITNESS: We can all hope for
9 foundation, asked and answered. 9 something, but I don't know -- I can't tell you what
10 THE WITNESS: They just need to tell me 10 I really hope for. I don't know what I'm hoping for.
11 where the money is going. I do bookkeeping. I'm very 11 I just hope they get straight and just be honest.
12 detailed. I want to know this much goes for here, 12 That's really all I'm hoping for at the moment and
13 this much goes for there, and at the end the whole 13 we'll see what happens next. Sure if they want to
14 thing is your total. That's the way I see it. 14 reduce something, who wouldn't take a reduced rate. I
15 Q. (By Mr. Farr) Okay. And if it had said in 15 just want honesty?
16 this disclosure that you received on September 9, 16 Q. Okay. I take it from your testimony
17 2017, United Healthcare pays five percent in 17 before, but correct me if I'm wrong, I believe you
18 commission to AARP for the use of its intellectual 18 said that you are happy with your insurance coverage
19 property, would that have made any difference to you? 19 at United Medigap plan; is that right?
20 A. It may have. At least they were being 20 A. Yes.
21 honest and give me something to think about. And I 21 Q. So you don't contend in this lawsuit that
22 might have something I want to compare to somebody 22 United or AARP didn't deliver the insurance that you
23 else. 23 contracted for; is that right?
24 Q. As you sit here today, you don't know what 24 MR. LANDAU: Object to the form, compound.
25 you would have done under those circumstances? 25 You can answer.
Page 63 Page 65
1 MR. LANDAU: Object to the form; asked and 1 THE WITNESS: No complaint.
2 answered. 2 Q. (By Mr. Farr) Okay. So you have no
3 THE WITNESS: I don't know what I did 3 complaint that United didn't deliver the insurance you
4 yesterday. I can't tell you what I would have thought 4 contracted for; is that right?
5 about them. 5 A. Right.
6 Q. (By Mr. Farr) Okay. Understood. I asked 6 Q. And you don't have any complaints with AARP
7 you earlier what do you hope to get out of this 7 about the insurance you contracted for, the coverage
8 lawsuit. Do you hope to get a rebate on the insurance 8 and so forth; right?
9 premium that you are paying? 9 MR. LANDAU: Object to the form.
10 MR. LANDAU: Object to the form; calls for 10 THE WITNESS: Right.
11 legal conclusion, but you may answer. 11 Q. (By Mr. Farr) So you always received the
12 THE WITNESS: I'm not looking to get 12 insurance that you thought you were getting; correct?
13 anything other than clarity, other than them being 13 A. Yes.
14 open and honest about what they are doing. That's all 14 Q. Okay. Do you believe in your own words
15 I'm really looking for; just honesty. 15 that United did something wrong?
16 Q. (By Mr. Farr) Are you looking for a 16 A. Not United.
17 reduced rate on your health insurance? 17 Q. Allright. Do you believe in your own
18 MR. LANDAU: Objection to the form; calls 18 words that AARP did something wrong?
19 for legal conclusion. You can answer. 19 A. Yes.
20 THE WITNESS: I have no idea what to 20 Q. What did AARP do wrong?
21 expect. I'm not asking for anything. If and when 21 A. They did not disclose the five percent that
22 something happens, I just consider myself like 22 they are taking.
23 everybody else in this, you know, thing. I'm no 23 Q. Okay. So if I understand you correctly,
24 different and whatever is decided, I'm one of the rest 24 your complaint is that the exact number of the
25 of the class. I'm not looking for anything over and 25 percentage wasn't disclosed in documents like Exhibit

 

 

 

17 (Pages 62 - 65)

Veritext Legal Solutions

www.veritext.com

888-391-3376
